Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-51 were canceled.  
Claims 52-65 were added. 
Claims 52-65 are pending.
Claim 57 was withdrawn from further consideration (see below).
Claims 52-56 and 58-65 are under consideration. 

Election/Restrictions
Applicant’s election of species of a monoclonal antibody produced by the hybridoma deposited at the CNCM, Institut Pasteur, 25-28 rue du Docteur Roux, 75724 Paris CEDEX 15, France, on 27 December 2016, under reference 1-5158, i.e., Mab 14, in the reply filed on 18 August 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 57 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 August 2021.


Specification
The disclosure is objected to because of the following informalities: while figure legend for figure 1 on page 37 of instant specification indicates “lung cancer”, figure 1 in Drawings indicates “prostate cancer”.  Appropriate correction is required.



The disclosure is objected to because of the following informalities: instant specification contains “Figure Legends” section on page 37 after “Detailed description of the invention” section. It is suggested that Applicant make “Brief Description of Drawings” section before “Detailed description of the invention” section. See MPEP 608.01(a).  Appropriate correction is required.



The disclosure is objected to because of the following informalities: “SEQ ID N°X” throughout the instant specification should read “SEQ ID NO:X”. See MPEP Appendix R 1.821.  Appropriate correction is required.
 


The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 2. Applicant is required to delete the 



The disclosure is objected to because they depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers on pages 16 and 21. Applicant must provide appropriate amendments to the specification inserting the required sequence identifiers.  
Appropriate action correcting this deficiency is required.  If any sequences are not in the current sequence listing, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  
Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
Appropriate correction is required.


Claim Objections
Claim(s) 52 is/are objected to because of the following informalities: conjunction “and” is missing between subparts (a) and (b).  Appropriate correction is required.

Claim(s) 52 is/are objected to because of the following informalities: “or antigen-binding fragment thereof” in line 2 of subpart (b) should read “or said antigen-binding fragment thereof”. Appropriate correction is required.

Claim(s) 53 is/are objected to because of the following informalities: “the concentration of progastrin and wherein a concentration of progastrin” in line 2 should read “a concentration of progastrin and wherein the concentration of progastrin”.  Appropriate correction is required.

Claim(s) 54 is/are objected to because of the following informalities: conjunction “and” is missing subpart (d) and (e).  Appropriate correction is required.

Claim(s) 55 is/are objected to because of the following informalities: “said antibody or antigen-binding fragment thereof” should read “said progastrin-binding antibody or said antigen-binding fragment thereof”. Appropriate correction is required.

Claim(s) 56 is/are objected to because of the following informalities: “said antibody binding to progastrin” in line 1 should read “said progastrin-binding antibody”. Appropriate correction is required.

Claim(s) 65 is/are objected to because of the following informalities: “a progastrin-binding antibody, or an antigen-binding fragment thereof, as in claim 41” should read “the progastrin-binding antibody, or the antigen-binding fragment thereof of claim 41”. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 65 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 65 recites “use” and therefore attempt to claim a method/process, but the claim does not set forth any steps involved in the method/process.  See MPEP 2173.05(q).



Claims 52-56, and 58-61 are rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to a judicial exception (natural phenomenon), specifically, the claims are drawn to a method for the in 
The 2019 Patent Subject Matter Eligibility Guidance (“Guidance”) provides a means of determining whether a particular claim is patent eligible under 35 U.S.C. 101. The Guidance requires an analysis of multiple steps, Steps 1, 2A, and 2B:
Step 1 - Following a determination of the broadest reasonable interpretation of a claim, is the claim drawn to a process, machine, manufacture, or composition of matter? If the answer to this inquiry is “Yes,” the analysis moves on to step 2A.
Step 2A - A two-prong analysis. For prong one, does the claim recite an abstract idea, law of nature, or natural phenomenon? If “Yes,” the analysis proceeds to prong two, which asks whether the claim recites additional elements that integrate the judicial exception into a practical application. If “No,” the analysis moves on to step 2B.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? If “No,” the claim is not eligible subject matter under 35 U.S.C. 101.
In the instant case, the claims are drawn to a process, so the answer to Step 1 is “Yes.”
With respect to prong one of Step 2A, the answer is “Yes,” because as indicated above, the claims are drawn to a natural phenomenon, specifically, the claims are drawn to a method for the in vitro diagnosis of prostate cancer, wherein the presence of 
With respect to prong two of Step 2A, the claim does not recite additional elements that integrate the judicial exception into a practical application. In addition to the recited judicial exception, the claims recite steps of contacting a biological sample from a subject with at least one progastrin-binding antibody;  detecting the binding of progastrin-binding antibody to progastrin in a sample;  determining the concentration of progastrin in a biological sample;  determining a reference concentration of progastrin in a reference sample;  and comparing the concentration of progastrin in a biological sample with the reference concentration of progastrin. However these limitations take by themselves or as a whole relate to general methods of measuring progastrin level in a sample and do not integrate the judicial exception into a practical application. Said limitations do not integrate the recited judicial exception, for example, by applying or using said judicial exception to effect a particular treatment for a disease or medical condition. Therefore the answer to prong two of the Step 2A analysis is “No.”
With respect to Step 2B, using antibodies for detecting antigens, including progastrin, were well-understood, routine, and conventional data gathering steps that were practiced by investigators prior to Applicant’s invention. These steps do not amount to additional elements that amount to significantly more than the recited judicial exception. Accordingly the answer to the Step 2B analysis is “No,” and therefore the claims are not eligible subject matter under 35 U.S.C. 101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 65 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 65 recites “use” and therefore attempt to claim a method/process, but the claim does not set forth any steps involved in the method/process.  See MPEP 2173.05(q).



Claims 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 56 recites “preferentially at least two, preferentially three” at several locations. It is unclear if the claim requires the limitation following “preferentially”.



Claims 59-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 59 recites the limitation "the first progastrin-binding molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 59 depends from claim 58, and while claim 58 recites “a first antibody”, claim 58 does not recite “a first progastrin-binding molecule”.
Claim 60 recites the limitation "said progastrin-binding molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 60 depends from claim 58, and while claim 58 recites “a first antibody” and “a second antibody”, claim 58 does not recite "a progastrin-binding molecule".
Claim 61 recites the limitation "the second progastrin-binding molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 61 depend from claim 58, and while claim 58 recites “a first antibody” and “a second antibody”, claim 58 does not recite "a second progastrin-binding molecule".



Claim 61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 61 recites “an epitope within the N-terminus of progastrin” in line 2 and also recites epitope is residues 71-74; 69-73; 71-80; 76-80; or 67-74 of SEQ ID NO: 1. SEQ ID NO: 1 is amino acid sequence of progastrin and C-terminal part of progastrin corresponds to the amino acid residues 55-80 of progastrin (instant specification, page 21, line 4-5). Therefore, all the amino acid residue ranges recited by claim 61 correspond to C-terminal part of progastrin. Thus it is unclear which Applicant intends to recite N-terminus or C-terminus of progastrin.



Claim 62-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 62-64 depend from claim 44 or claim 38, which were canceled.
Claim 65 contains a reference to claim 41 which was canceled.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 53-54 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Claim 53 depends from claim 52. While claim 52 recites “the binding of said progastrin-binding antibody or antigen-binding fragment thereof, to progastrin in said sample indicates the presence of prostate cancer in said subject”, claim 53 recites “concentration of progastrin at least 10 pM in said biological sample is indicative of the presence of prostate cancer in said subject”. Therefore, claim 53 changes the determining step of “the presence of prostate cancer” of claim 52. Thus claim 53 fails to include all the limitations of the claim upon which it depends.  
Claim 54 depends from claim 52 and claim 53. Claim 54 recites “determining the presence of prostate cancer from the comparison of the concentration of progastrin in said biological sample with said reference concentration of progastrin”. Therefore, claim 54 changes the determining step of “the presence of prostate cancer” of claim 52 and claim 53. Thus claim 54 fails to include all the limitations of the claim upon which it depends.  




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52-56 and 58-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting the presence of progastrin in a biological sample, does not reasonably provide enablement for determining the presence of prostate cancer in a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

MPEP § 2164.01 states:         
Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not be sufficient to enable the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation. The instant specification disclosed method of detection of 
Notably, Ferrand et al (Biochimica et Biophysica Acta 1793 (2009) 477-488; PTO-892) teaches that progastrin and glycine-extended gastrin have been detected in the blood of patients with colorectal cancer, while their expression is lower in healthy subjects (abstract). Therefore, detection of progastrin in the blood of patients will not differentiate the presence of prostate cancer and colorectal cancer in the subject.  Therefore, one of skill in the art would be subject to undue experimentation to determine how to differentiate the presence of prostate cancer and colorectal cancer from the presence of progastrin in plasma of a subject.  
Applicant is reminded that reasonable correlation must exist between the scope of claims and scope of enablement set forth.  In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
In conclusion, upon careful and full consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.



Claims 52-56 and 58-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant specification disclosed method of detection of plasma progastrin concentration using polyclonal antibodies against progastrin (example 1, page 37) or monoclonal antibodies against progastrin (example 2, page 40), or a combination of polyclonal antibodies and monoclonal antibodies (example 3, page 42). The instant 
Notably, Ferrand et al (Biochimica et Biophysica Acta 1793 (2009) 477-488; PTO-892) teaches that progastrin and glycine-extended gastrin have been detected in the blood of patients with colorectal cancer, while their expression is lower in healthy subjects (abstract). Therefore, detection of progastrin in the blood of patients will not differentiate the presence of prostate cancer and colorectal cancer in the subject because both cancers have high level of progastrin in the blood.  Therefore, while the instant specification disclosed a method of detecting the presence of progastrin in a biological sample, the instant specification did not disclose a method of the in vitro diagnosis of prostate cancer in a subject because the presence of progastrin does not necessarily determine the presence of prostate cancer.  Thus the instant specification does not provide adequate written description for the method for the in vitro diagnosis of prostate cancer in a subject. 
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed 



Claims 52-56, 58-59, and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the 
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen 7 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Claim Analysis
The instant claims are directed to a genus of a method for the in vitro diagnosis of prostate cancer in a subject, comprising the steps of (a) contacting a biological sample with at least one progastrin-binding antibody and (b) detecting the binding of said progastrin-binding antibody to progastrin in said sample.
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. The instant specification disclosed N-terminal anti-progastrin monoclonal antibodies mAb3, mAb4, mAb16, mAb19 and mAb20 (Tables 1-4, pages 16-21) and C-terminal anti-progastrin monoclonal antibodies mAb8, mAb13 and mAb14 (Tables 5-6, pages 21-25). However, a few disclosed species antibodies cannot be considered as a representative number of species falling within the scope of genus of all possible anti-progastrin antibodies. 
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., mere recitation of progastrin-binding antibody without defining specific sequences for all six CDRs for heavy and light chain variable regions required for the specific binding to antigens).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither 
Claim 56 recites “heavy chain comprising at least one, preferentially at least two, preferentially three, of CDR-H1, CDR-H2, and CDR-H3” and “light chain comprising at least one, preferentially at least two, preferentially three, of CDR-L1, CDR-L2, and CDR-L3”. Therefore, claim 56 encompasses antibodies with only one CDR-H and only one CDR-L defined by a specific sequence. Thus specific sequences for all 6 CDRs are not defined for these antibodies.
 Claim 58 recites a first antibody and a second antibody, and recites SEQ ID NO: 2 and SEQ ID NO: 3 as antigen. Claims 59 and 61 recite “the first progastrin-binding molecule binds an epitope within the C-terminus of progastrin” and “the second progastrin-binding molecule binds an epitope within the N-terminus of progastrin”, respectively. Therefore, in claims 58-59 and 61, antibodies are defined by the structure of antigen/epitope.  
Notably, on 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody that binds to that antigen.  In this case, it is submitted that the rejection is supported by this recent guidance as binding to a well-characterized antigen is not sufficient written description of an antibody to that antigen because one could not envision the structure of other antibodies that bind the fully characterized antigen. Therefore, reciting an 
Notably, the Amgen decision holds that the existence of one or a few examples of an antibody having a specific combination of functional characteristics is not sufficient to describe the genus of antibodies having the same functional characteristics. These conclusions are supported by knowledge of antibody structure.  It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single antigen. For example, Lloyd et al (Protein Engineering, Design & Selection, 22:159-168, 2009) teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (see, e.g., Discussion).  Similarly, Edwards et al (J Mol Biol, 14;334(1):103-118, 2003) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein with 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (see Abstract).  Furthermore, Goel et al. (The Journal of Immunology (2004) 173(12):7358-7367) showed that three antibodies that bind to the same 12-mer peptide have very different CDRs (see entire document, especially Abstract, Figure 3 and Table 1).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a 
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the genus of antibodies that would bind to progastrin by the mere recitation of “progastrin-binding antibody” as the instant claims broadly claimed.
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

                

Claim 56 and 60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification disclose a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public.  It is noted that Applicant has deposited hybridoma 2H9F4B7 (page 22), but there is no indication in the specification as to public availability.  If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature and registration number, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;

          (c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
          (d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
          (e) the deposit will be replaced if it should ever become inviable.
          Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.  


Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643            

/Brad Duffy/Primary Examiner, Art Unit 1643